David S. v Blizzard Cooling, Inc. (2018 NY Slip Op 00806)





David S. v Blizzard Cooling, Inc.


2018 NY Slip Op 00806


Decided on February 6, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 6, 2018

Richter, J.P., Mazzarelli, Webber, Kern, Oing, JJ.


5622 25675/15E

[*1]David S., et al.,	 Plaintiffs-Appellants.
vBlizzard Cooling, Inc., et al., Defendants-Respondents, Complete Piping & Hearing, et al., Defendants. [And a Third-Party Action]


Law Office of Scott H. Seskin, New York (Scott H. Seskin of counsel), for appellants.
Gartner & Bloom, P.C., New York (Joseph Rapice of counsel), for Deluxe Home Builders Corp., and United Talmudical Academy of Boro Park Inc., respondents.
Gialleonardo, Gizzo & Rayhill, Elmsford (Jonathan R. Walsh of counsel, for Bayport Construction Corp., respondent.
Vigorito, Barker, Porter & Patterson, LLP, Valhalla (Adonaid C. Medina of counsel), for Blizzard Cooling, Inc., respondent.

Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered on or about January 23, 2017, which, inter alia, denied plaintiffs' motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Plaintiffs' motion was properly denied in this action where the 16-year-old infant plaintiff was injured when he allegedly fell from an A-frame ladder while attempting to install a metal duct. The record shows that discovery including depositions has not yet been completed, and there are various unresolved factual issues (see e.g. 1626 2nd Ave. LLC v National Speciality Ins. Co., Inc., 148 AD3d 529 [1st Dept 2017]; Brooks v Somerset Surgical Assoc., 106 AD3d 624 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 6, 2018
CLERK